DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention 3 in the reply filed on 9/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3-4, 7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Igarashi (US 2005/0078134 A1).
Regarding claim 1:
	Igarashi discloses a liquid discharge apparatus configured to discharge a liquid on a medium comprising:
	a liquid discharge head (41) including a nozzle and a nozzle surface in which the nozzle is opened (paragraph 265 & Fig. 18);
	a relative movement mechanism (40) configured to perform relative movement between the liquid discharge head and the medium in a direction parallel to the nozzle surface (paragraph 131 & Figs. 1-2);
	a velocity signal output circuit (51) configured to output a velocity signal related to a relative velocity between the liquid discharge head and the medium (paragraphs 136-137, 143); and
	a controller (60),
	wherein, in a case that the liquid is discharged from the nozzle toward the medium, the controller is configured to:
		obtain velocity information about the relative velocity based on the velocity signal output from the velocity signal output circuit (paragraphs 223-262 & Figs. 15-17);
		perform a constant velocity discharge operation in which the liquid discharge head discharges the liquid from the nozzle while relative movement between the liquid discharge head and the medium at a constant relative velocity is performed (paragraphs 175-177 & Fig. 9); and
		perform an acceleration/deceleration discharge operation in which the liquid discharge head discharges the liquid while the relative movement between the liquid discharge 
	wherein the velocity information includes a plurality of pieces of preceding velocity information (i.e. V1-V3: paragraphs 229, 240-244 & Figs. 15-17),
	wherein, in the constant velocity discharge operation, the controller is configured to:
		obtain information about a representative value (average) of the relative velocity based on the pieces of preceding velocity information (paragraph 235); and
		determine a discharge timing of the liquid from the nozzle based on the information about the representative value (paragraphs 230-232, 260), and
	wherein, in the acceleration/deceleration discharge operation, the controller is configured to:
		obtain approximate information (expected velocity) in which a change in the relative velocity is approximated based on distribution of the relative velocity indicated by the pieces of preceding velocity information (paragraphs 236-246); and
		determine a discharge timing of the liquid from the nozzle based on the approximate information (paragraphs 241, 260).
Regarding claim 3:
	Igarashi discloses all the limitations of claim 1, and also that, in the constant velocity discharge operation, the controller is configured to obtain information about an average value of the relative velocity indicated by the pieces of preceding velocity information, as the information about the representative value of the relative velocity (paragraph 225).
Regarding claim 4:
	Igarashi discloses all the limitations of claim 1, and also that the relative movement mechanism includes a carriage carrying the liquid discharge head and configured to move in a scanning direction as one direction (paragraph 131 & Figs. 1-3),

	wherein the controller is configured to:
		obtain, as the velocity information, information about the moving velocity of the carriage based on the velocity signal output from the velocity signal output circuit (paragraph 139);
		control the liquid discharge head to perform the constant velocity discharge operation in which the liquid is discharged from the nozzle while moving the carriage at a constant moving velocity, in a case that the carriage is positioned in a predefined constant velocity area (t1<t<t2) in the scanning direction (paragraphs 176-178 & Fig. 9); and
		control the liquid discharge head to perform the acceleration/deceleration discharge operation in which the liquid is discharged from the nozzle while accelerating or decelerating the carriage, in a case that the carriage is positioned in an acceleration/deceleration area (0<t<t1 and t2<t<t3), which is adjacent to the constant velocity area at either side of the constant velocity area in the scanning direction (paragraphs 176-178 & Fig. 9),
	wherein, in the constant velocity discharge operation, the controller is configured to:
		obtain information about a representative value of the moving velocity of the carriage based on the pieces of preceding velocity information (paragraph 235); and
		determine a discharge timing of the liquid from the nozzle based on the information about the representative value (paragraphs 230-232, 260), and
	wherein, in the acceleration/deceleration discharge operation, the controller is configured to:
		obtain approximate information in which a change in the moving velocity of the carriage is approximated based on distribution of the relative velocity indicated by the pieces of preceding velocity information (paragraphs 236-246); and

Regarding claim 7:
	Igarashi discloses all the limitations of claim 4, and also that the velocity signal output circuit includes:
an encoder scale (511) that extends in the scanning direction (Figs. 1-2) and includes a plurality of detection targets (“slits”) arranged in the scanning direction (paragraph 137); and
an encoder sensor (512) that is carried on the carriage (paragraph 138), is configured to detect each of the detection targets (paragraphs 138-139 & Fig. 4), and is configured to output a signal depending on a detection result of each of the detection targets (paragraph 139).
Regarding claim 10:
	Igarashi discloses all the limitations of claim 1, and also that the velocity information includes predefined number of pieces of preceding velocity information (of periods A-D), and
	wherein, in the constant velocity discharge operation, the controller is configured to obtain the information about the representative value based on the predefined number of pieces of preceding velocity information (paragraph 229), and
	in a case that the predefined number of pieces of preceding velocity information is not obtained, the information about the representative value is obtained based on the velocity information, the number of which is fewer than the predefined number of pieces of preceding velocity information (of periods B-D: paragraph 231).
Regarding claim 11:
	Igarashi discloses all the limitations of claim 1, and also that the velocity information includes a predefined number of pieces of preceding velocity information (of periods A-D), and
	wherein, in the acceleration/deceleration discharge operation, the controller is configured to obtain the approximate information based on the predefined number of pieces of velocity information (paragraph 244), and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 2005/0078134 A1).
Regarding claim 2:
	Igarashi discloses all the limitations of claim 1, but does not expressly disclose that the controller obtains the approximate information by a least squares method.
	However, Igarashi does disclose obtaining the approximate information by calculating an expected velocity of the carriage based on the distribution of the relative velocity indicated by the pieces of preceding velocity information (paragraph 241).
Further, Examiner takes Official Notice that the use of a least squares method is commonly employed to approximate expected values when provided with pieces of preceding data.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to calculate Igarashi’s approximate information by a least squares method, so as to provide the desired expected velocity value.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 2005/0078134 A1) in view of Otani (US 2007/0103496 A1).
Regarding claim 12:
	Igarashi discloses all the limitations of claim 7, and also that the controller is configured to generate a multiplication signal (via n-segments) obtained by multiplying a frequency of the signal output from the encoder sensor (paragraph 191 & Fig. 11A),
	wherein the discharge timing includes a plurality of continuous discharge timings (paragraphs 276-278).
	Igarashi does not expressly disclose correcting the multiplication signal.
	However, Otani discloses a liquid discharge apparatus including a controller that performs a constant velocity discharge operation and an acceleration/deceleration discharge operation (Fig. 3) with high precision (paragraph 134) by,
in each of the constant velocity discharge operation and the acceleration/deceleration discharge operations, configuring a controller (Figs. 4, 10) to:
		correct a multiplication signal (TS) based on the information about a velocity value (paragraphs 119, 128 & Fig. 10); and
		determine a plurality of continuous discharge timings (PTS) based on the multiplication signal corrected (paragraph 134 & Figs. 4, 10).


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner




/SHELBY L FIDLER/Primary Examiner, Art Unit 2853